Opinion by
Mb. Justice Fell,
James McLaughlin was convicted of voluntary manslaughter in ■ causing the death of James Gilmartin. The Commonwealth’s ease was this : Late on a Saturday night James Gil-martin and his nephew John Gownley went to the saloon or hotel of James McLaughlin. They had been drinking at other saloons during the evening, and drank a number of times at McLaughlin’s. Gilmartin became engaged with several persons there in a heated political discussion, which led to the exchange of abusive language between him and McLaughlin. He was ordered to leave the saloon, and upon his refusal to do so McLaughlin armed himself with a club or mallet and attempted to strike him. A number of persons present interfered to prevent this, and while- one held McLaughlin others-led Gilmartin out by a side door. John Gownley, who had of*654fered to take Gilmartin home, went out with him, and soon afterward knocked at the door and asked for their hats, which had been left in the saloon. McLaughlin crossed the room, picked up a heavy iron bar four feet long, opened the door and stepping into the alley raised the bar with both hands and struck a blow which fractured Gilmartin’s skull and caused his death. He was prevented by Gownley from striking a second blow..-
The prisoner admitted striking a blow with the iron bar, but asserted that it was directed at the hand or arm of Gownley, who was trying to push the door open and re-enter the room. He testified that after theré was a call for the hats he opened the door wide enough and passed one hat out, that Gownley pressed against the door in his effort to get into the room, and that after warning him to desist, and. while standing in the saloon, he struck a blow through the opening between the edge of the door and the frame. Fortunatety for the prisoner the jury, accepted this version of the affair, and' convicted him of manslaughter. Under the testimony for the Commonwealth there might well have been a conviction of murder of the first degree.
The complaint now is that, upon the trial, due weight was not given by the learned judge to the fact that McLaughlin was defending his house against aggressors who were seeking to force their wajr in for an unlawful purpose, and to this the assignments of error relate.
As there was no such fact in the case it is needless to discuss the legal propositions suggested. McLaughlin was not defending his house against intruders, nor was he in danger of personal violence from them. He kept a public house, to which Gilmartin and Gownley lawfuffy came. His conduct during the time they were in the saloon had been threatening and violent. Gilmartin had not assaulted or attempted to assault him, and he had had no' quarrel whatever with Gownley, whose whole effort had been to prevent violence. Both men had gone out peacefully, and some minutes afterward returned for their hats, which was their right. Gownley knocked at the door and asked for them. He was the only one who spoke. He used no violent language and made no threats, but rather pleaded to be let in. McLaughlin was surrounded by his friends, and had no reason to apprehend personal violence, or unlawful con-*655•duet of any kind. It is idle to assert that the blow which he struck was to repel an unlawful invasion of his house. Such a view of the case does not arise from the testimony, but is suggested only by the points submitted for charge by the defendant.
The judgment is affirmed.